Appeal by the defendant from a judgment of the County Court, Suffolk County (Hinrichs, J.), rendered April 22, 2008, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, in fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPL 470.15 [5]; People v Danielson, 9 NY3d 342 [2007]), we nevertheless accord great deference to the jury’s opportunity to view the witnesses, hear the testimony, and observe demeanor (see People v Mateo, 2 NY3d 383, 410 [2004], cert denied 542 US 946 [2004]; People v Bleakley, 69 NY2d 490, 495 [1987]). Upon reviewing the record here, we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
Contrary to the defendant’s contention, in the context of this case, the County Court providently exercised its discretion in precluding expert testimony on false confessions (see People v Ragsdale, 68 AD3d 897 [2009]; cf. People v Lee, 96 NY2d 157, 162 [2001]; People v Herrnkind, 49 AD3d 555 [2008]; People v *984Green, 250 AD2d 143, 146-147 [1998]; People v Lea, 144 AD2d 863, 864-865 [1988]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions either are without merit or do not warrant reversal. Fisher, J.P., Covello, Hall and Sgroi, JJ., concur.